Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered unless otherwise cited on a PTO-892 by the examiner (in this case 2 of the foreign documents are being cited on the attached PTO-892). Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The foreign documents listed in the PCT/ISA/237 have not been provided for consideration.  Two of the documents have been found and applied in the rejection below and do not need to be further cited by Applicant.  Item D3 from the search report has not been cited but a US equilvant has been cited on the PTO-892, if Applicant wants the record to also so consideration of the foreign version of the publication an IDS would have to be submitted with a copy of the document.  

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 13 (page 13, line 14 and the listing of reference characters).  The specification later distinguishes the rollers as 13a and 13b, standalone character 13 is not used in the drawings, it is suggested that “13” on page 13, line 14 be changed to - -rollers 13a and 13b- - to keep consistency.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

The specification should be amended to include item b above and the industrial applicability section should be moved to the beginning of the specification within the technical filed portion as the section is stating where the invention would be used.

The listing of reference characters at the end of the specification is also not a requirement in US practice, see list above.  It is suggested that the list be removed however if Applicant wishes to keep the list then the list should be amended to include all of the reference characters used in the application, including the characters that end with an “a” or a “b”.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, second to last line, “large” should be - -larger- - as the claim is making a comparison.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 states that one row of the rollers is “configured to receive a large[r] load” however how this is done has not been described in the original disclosure.  How is the row further from the blade “configured” that allows it to “receive a large load” then the other row of rolling elements?  In this case “configured to” appears to be implying some structural modification to either the bearing or the surround structure that then doesn’t allow for an even distribution of the load between the rollers within the same bearing, what is the configuration or structure that allows for this?  The drawings only show a symmetrical double row bearing which would commonly have an even distribution of the load because of the symmetry.  How is a symmetrical bearing being configured to have uneven loading?  While it is understood that a number of characteristics within a bearing can be modified to change loading characteristics Applicant has not described what is occurring in their invention that allows for this to occur.  Does the bearing remain symmetrical but an additional feature provided or is the bearing being modified so that it is no longer symmetrical?  
In other words, the limitation presented by the claims represents a genus because it encompasses more than one species or all forms of modification to change loading characteristics. See MPEP § 2163(II)(A)(3)(a). Generic claim language in the disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc) ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries."). Where the specification does not provide sufficient evidence that the inventor invented a generic claim but rather only contemplates a single, non-generic embodiment, the written description requirement is not satisfied. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005). The claims are currently constructed using unlimited functional recitations thus being generic to all species both disclosed and non-disclosed, see MPEP 2173.05(g). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species and structure specific to carry out the method. 
NOTE: the claims include other uses of “configured to” but in these case these appear to be defining intended use or general operational states and would not be implying structure.  Any amendment to these portions of the claims that would imply a structural feature would be subject to the same rejection above.  It is suggested that all occurrences of “configured to” be removed to avoid any future complications.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small flanges” in claim 5 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the size requirement for a flange to be considered “small”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seko, JP 2018115762, in view of Ito, JP2014122415.
Regarding claim 1, Seko discloses a double-row self-aligning roller bearing comprising: an inner ring (2, 42, 52 or 62); an outer ring (3, 43, 53 or 63) having a raceway surface (3a) formed in a spherical shape; rollers (4/5, 44/45, 54/55, 64/65) interposed between the inner ring and the outer ring in two rows aligned in an axial direction, each of the rollers having an outer circumference formed in a spherical shape along the raceway surface of the outer ring (each roller is curved to match a portion of the curvature of the spherical running surface of the outer ring), and a hard film (14) comprising: a foundation layer (37) formed directly on a surface of at least one bearing component selected from among the inner ring, the outer ring, and the rollers (formed on the outer surface of the rollers 4/5); a mixed layer (38) formed on the foundation layer and mainly formed of diamond-like carbon (disclosed as a DLC gradient layer which would have increasing DLC content as the layer approaches the top DLC coating 36, the increasing content of DLC reduces the content of all other components thus the layer must be a mix of separate materials, see attached translation, section titled “About DLC coating” on page 6); and a surface layer (36) formed on the mixed layer and mainly formed of diamond-like carbon, wherein: the double-row self-aligning roller bearing is configured to be used such that the hard film is brought into sliding contact with other bearing component in a boundary lubrication state (“configured to be used” is not structurally limiting and is merely defining that boundary lubrication state Applicant wishes for the bearing to operate under, this is intended use, if Applicant believes this does define particular structure then this structure should be explicitly added to the claim).
Seko does not disclose that the inner ring, the outer ring, and the rollers are formed of iron-based material.
“Iron-based material” is a broad category of materials and includes all forms of steel. It would have been obvious to one having ordinary skill in the art at the time of filing to modify Seko and make the bearing elements out of iron based material, specifically steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Seko well disclosing a DLC hard film with multiple layers and including Tungsten (W, see “About DLC coating” portion in attached translation), does not disclose all the details of the actual hard film.  Thus Seko does not explicitly disclose that the mixed layer is mainly formed of tungsten carbide and diamond-like carbon, the mixed layer is formed such that a content rate of the tungsten carbide in the mixed layer is continuously or stepwise decreased and a content rate of the diamond-like carbon is continuously or stepwise increased from a side of the foundation layer toward a side of the surface layer; and the content of the hydrogen in the mixed layer is less than 10 atom%.
Ito teaches a DLC coating that includes a mixed layer of tungsten carbide and diamond like carbon (see item “C”, page 2, in the attached translation and item “D” which further discuss the gradient composition and that the WC (tungsten carbide) is the main component of the intermediate layer with the carbon present being a constituent of the DLC and thus the intermediate would be made of both WC and DLC), that the mixed layer is formed such that a content rate of the tungsten carbide in the mixed layer is continuously or stepwise decreased and a content rate of the diamond-like carbon is continuously or stepwise increased from a side of the foundation layer toward a side of the surface layer (as the DLC coating layer is approached the content of WC has been reduced and the content of C, constituent of DLC in the intermediate layer is increased, the disclosure of Ito is generally considered with a gradient change on the components of the intermediate/mixed layer, this would either be done with a continuously changing of the ratio of components or can be done with a step to provide three distinct layers within the intermediate layer like the W, WC and the WC-C layer discussed in Ito); and the content of the hydrogen in the mixed layer is less than 10 atom% (see attached translation, page 3 lines 3-4, which states several% to about 20 at% hydrogen, “several” includes anything more than 2 by definition and thus the disclosure covers a range of approximately 3-20% which anticipates the range of the claim) for the purpose of providing a DLC coating that his improved adhesion to the substrate (see at least the attached translation of the abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Seko and use a mixed/intermediate layer that is mainly formed of tungsten carbide and diamond-like carbon, the mixed layer formed such that a content rate of the tungsten carbide in the mixed layer is continuously or stepwise decreased and a content rate of the diamond-like carbon is continuously or stepwise increased from a side of the foundation layer toward a side of the surface layer and the content of the hydrogen in the mixed layer is less than 10 atom%, as taught by Ito, for the purpose of providing a DLC coating that his improved adhesion to the substrate.
Regarding claim 4, Seko discloses that the bearing is configured to support a rotor shaft to which a blade of a wind power generator is mounted (the bearing “configured to support” a rotor shaft is not structurally limiting but rather defining the intended use for the spherical bearing, Seko discloses this same use in the technical-field portion of the attached translation).
Regarding claim 5, Seko discloses that the inner ring comprises: an intermediate flange (10) disposed on the outer circumference of the inner ring, between the rollers in the two rows, the intermediate flange being configured to be brought into sliding contact with an end surface at an inner side in the axial direction of each of the rollers (see figures 11 and 13 showing contact between the parts); and small flanges (8 and 9) disposed at both ends of the outer circumference of the inner ring, each of the small flanges being configured to be brought into sliding contact with an end surface at an outer side in the axial direction of each of the rollers (like flange 10 the end surfaces of the rollers would slide along these surfaces when the bearing is operating), and wherein the hard film is formed on the outer circumference of the roller in at least one of the two rows (Seko discloses that the film is specifically on the rollers 4/5, see figure 10).
Regarding claim 6, Seko in view of Ito discloses a wind power generation rotor shaft support device comprising one or more bearings (labeled as 25 in turbine drawings, figures 14 and 15, see Seko) disposed in a housing (24) , the bearings being configured to support a rotor shaft (26) to which a blade (27) is mounted, wherein at least one of the bearings is formed as the double-row self-aligning roller bearing according to claim 1 (the bearings in the other figures of the application are the shaft support bearings), and wherein a part of the double-row self-aligning roller bearing, in a row far away from the blade is configured to receive a large load compared to a part of the double-row self-aligning roller bearing, in a row close to the blade (the longer roller on the right of the double row bearing assembly would support higher loads then the shorter roller on the left).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seko, JP 2018115762, in view of Ito, JP2014122415, as applied to claim 1 above, and further in view of Tsutsui, USP 9,051,653.
Regarding claim 2, Seko in view of Ito does not disclose that the surface layer (the DLC film itself) has a relaxing layer at a side of the mixed layer, and the hardness of the relaxing layer is continuously or stepwise increased from a side of the mixed layer.
Tsutsui further teaches that the outer most surface layer in a DLC coating (8c) can include a sub layer in the form of a relaxing layer (8d) at a side of the mixed layer (on the side of the surface layer next to layer 8b) and that the hardness of the relaxing layer is continuously or stepwise increased from a side of the mixed layer (see column 9, line 54-column 10, line 4) for the purpose of preventing a rapid difference between the hardness of the surface layer and the mixed layer to improve the adhesiveness between the mixed layer and the surface layer (see column 9, line 54-column 10, line 4).
Regarding claim 3, Seko, as modified above, does not define any explicit types of iron based material and thus does not disclose high carbon chromium bearing steel, carbon steel, tool steel, or martensitic stainless steel.  Seko also discloses that the foundation layer includes chromium and tungsten but not specifically chromium and tungsten carbide and Ito doesn’t specifically disclose the use of chromium and thus the combination does not explicitly disclose that the foundation layer is mainly formed of chromium and tungsten carbide. 
Tsutsui teaches a DLC coated bearing element where the base material is carbon steel (column 8, line 29-34) or high carbon chromium bearing steel (column 9, lines 19-28) and that the foundation layer of the coating is mainly chromium and tungsten carbide (8a, the layer is disclosed as mainly chromium, as the layer transitions from the substrate to the mixed layer 8b the level of WC will increase, thus by disclosing mainly chromium and that at the transition point between the layers there will be WC present as well the disclosure of Tsutsui renders obvious a layer “mainly” of chromium and WC (mainly chromium with some WC would meet this limitation) for the purpose of providing a material combination for the substrate/base material and the foundation layer that provides for excellent adhesion (column 9, lines 19-28).
It would have been obvious to one having ordinary skill in the art to modify Seko in view of Ito and make the base material from carbon steel, specifically high carbon chromium bearing steel with the foundation layer of the coating being mainly chromium and tungsten carbide, as taught by Tsutsui, for the purpose of providing a material combination for the substrate/base material and the foundation layer that provides for excellent adhesion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656